NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 18, 2012
                                Decided October 19, 2012

                                         Before

                            JOEL M. FLAUM, Circuit Judge 

                            KENNETH F. RIPPLE, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

No. 12‐1829

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff‐Appellee,                      Court for the Southern District of Indiana,
                                              Indianapolis Division.
      v.
                                              No. 1:10‐CR‐00159‐004
MELECIO FLORES,
     Defendant‐Appellant.                     William T. Lawrence,
                                              Judge.

                                       O R D E R

        Melecio Flores pleaded guilty to conspiracy to distribute methamphetamine, 21
U.S.C. §§ 846, 841(a)(1), conspiracy to launder drug proceeds, 18 U.S.C. § 1956(h),
(a)(1)(A)(i), and possession of a firearm in furtherance of a drug trafficking crime, id.
§ 924(c). As part of a written plea agreement, Flores waived the right to appeal his
convictions and sentences “on any ground.” In exchange the government dropped other
charges and agreed to recommend total imprisonment not to exceed 300 months. Based on a
No. 12‐1829                                                                               Page 2

total offense level of 41 and a criminal‐history category of I, the district court calculated a
guidelines imprisonment range of 324 to 405 months but ultimately imposed a total of 216
months. 

        Flores filed a notice of appeal, but his appointed counsel asserts that the possible
appellate claims are frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738
(1967). Flores has not filed a response objecting to his lawyer’s submission, see CIR. R. 51(b),
but he did inform counsel that he stands by his guilty pleas. Counsel thus properly omits
from his Anders brief any discussion of the plea colloquy or the voluntariness of Floresʹs
guilty pleas. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v.
Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). 

       Floresʹs broad waiver of the right to appeal makes this case frivolous. An appeal
waiver stands or falls with the guilty plea or plea agreement, United States v. Sakellarion, 649
F.3d 634, 638–39 (7th Cir. 2011); United States v. Cole, 569 F.3d 774, 776 (7th Cir. 2009), and
since Flores does not seek to have his pleas vacated or challenge his plea agreement, his
appeal waiver must be enforced.

       Accordingly, the motion to withdraw is GRANTED, and the appeal is DISMISSED.